LYNCH, Judge,
concurring:
I concur in the Opinion of the Court. However, I believe that further discussion of one assignment of error should be presented. The appellant has urged that the military judge erred in failing to exclude the entire testimony of the three government psychiatrists. The military judge, during the trial, did grant a defense motion to strike testimony of the government psychiatrists; the appellant argues however that the military judge did not exclude enough.
While the government may challenge, and an appellate court review, erroneous rulings by a military judge favorable to a defendant, this may be done, only for the purpose of determining whether other evidence which has been admitted is not illegally tainted. Such a review may not be for the purpose of obtaining consideration of the excluded evidence. See United States v. Dandaneau, 5 U.S.C.M.A. 462, 18 C.M.R. 86. As the Court of Military Appeals recently stated
Thus, while an appellate court may consider the propriety of a trial ruling excluding evidence to the extent that the ruling affects other evidence which was not excluded, DeLeon clearly instructs that the excluded evidence itself may not be considered on appeal to establish an accused’s guilt. United States v. Starr, 23 U.S.C.M.A. 584, 50 C.M.R. 849, 1 M.J. 186 (citing United States v. DeLeon, 5 U.S.C.M.A. 747, 19 C.M.R. 43).
Therefore in determining whether or not the military judge committed error in admitting (or not striking) some testimony of the government psychiatrists, the correctness of the military judge’s decision to strike any testimony of the government psychiatrists can be reviewed by this Court.
It is my opinion that the military judge erroneously excluded the testimony of the government psychiatrists on the basis that the statements obtained from the accused were unwarned, since the record clearly establishes that the defendant waived any objections, on that basis, to the psychiatrists’ testimony.
Questions involving waivers of rights have been before the courts several times. When the right involved is substantial and fundamental, appellate courts may not indulge in finding a waiver simply through a failure to object at the trial. In a record, however, that clearly shows knowledge of the existence of a right by the defendant and there is not only a failure to object but also affirmative eliciting of, and reliance upon, objectionable evidence by the defense, waiver can be found. See, e. g., Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L. Ed. 680; United States v. Catt, 23 U.S.C.M. A. 422, 50 C.M.R. 326, 1 M.J. 41; United States v. Airhart, 23 U.S.C.M.A. 124, 48 C.M.R. 685.
The testimony of the three government psychiatrists covers 128 pages of the record of trial, not including the preliminary questions concerning qualifications. Direct examination covers 42 pages and cross-examination by the defense covers 86 pages. During the early stages of cross-examination of each of the government psychiatrists the defense counsel asked whether or not a warning had been given to the defendant. Having been given answers indicating that no adequate or complete warning of the defendant had been given during any of the interviews, the defense counsel proceeded to elicit answers to questions pertaining to what the defendant had said during the interviews, and the psychiatrists’ interpretations of what the defendant had said. During the cross-examination of the three government psychiatrists over 200 questions were posed specifically calling upon the witnesses to testify as to what the defendant said during the interviews, and their interpretation of what the defendant said. Questions were asked by defense such as
“Did he discuss . . . ”
“Did he at any .time mention . . . ”
“Did he say that . . . ”
“Did he tell you in the course of this interview . . . ”
“Do you recall him saying . . .”
“Go over this description as related to you by the patient . . . ”
*1176It was not until after all three government psychiatrists had testified both on direct and extensive cross-examination that defense counsel made his motion to strike.
A review of the record makes it clear to me the defense knowingly and willing elicited specific pretrial statements made by the defendant to the three government psychiatrists during their cross-examination, having been previously informed that no adequate warnings had been given to the defendant prior to the interviews. The defense having put these numerous statements of the defendant before the military judge then attempted to “unring the bell” by making a motion to strike. The tactic of the defense worked, because the military judge “fell into the trap” and partially granted their motion.
In my opinion the defendant, through his attorneys, waived any objection to the admissibility of his pretrial statements to the psychiatrists, and therefore the military judge’s ruling excluding some of the psychiatrists’ testimony on the basis of an inadequate warning to the defendant was erroneous. Since, in my opinion, the ruling of the military judge was erroneous, his admission of some of the testimony was correct, and it was not error for him to fail to exclude all of the psychiatrists’ testimony.